Title: To George Washington from John Henry, 25 October 1786
From: Henry, John
To: Washington, George



Octobr 25th 1786.

A submission to intrusion is a tribute which exalted Characters must expect will be exacted from them, and that often founded in Ignorance, or Impudence, yet sometimes from admiration of the Character address’d. to this last, I shall rely on your Excellencys known Philanthropy to attribute the freedom of the person that now presumes to approach you, who flatters himself his mite of Respect, will not be the less welcome because cloathed in the garb of Humility.
Doctor Stewart, who does me the favour to take charge of this, will deliver to your Excelly in the shape of a Salt Cellar, a peice of antiquity; thought to be so, by the once possessor Oliver Cromwell; a great, but not a good man—happy he who unites both Characters, in the sweetest of all retribution, that which arises from within.
I request your Excellencys acceptance of it, and trust to your gracious feelings to excuse this intrusion; Reverence and Respect guide the Pen, and your generous heart will let those plead my pardon—I shall have, I hope, the Pride to hand down to my Childrens Children, the Happiness of boasting when they open the Page of History, where this glorious revolution shall be recorded, that the amiable founder of it, amidst the applause of

surrounding Millions, condescended to accept a trifle from their Humble Progenitor.
May the Almighty bless and preserve you and yours, may you live long and Happy, and when called from hence, may you enjoy an eternal seat in those mansions of the Good where reigns silence and peace for evermore, prays, with the warmest zeal, Your Excellencys devoted Hble Servt

John Henry

